PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Pinter, et al.
Application No. 15/985,448
Filed:  May 21, 2018
Attorney Docket Number: 
P042XC
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On May 27, 2021, a final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On November 29, 2021, a “Notice of Appeal from the Examiner to the Patent Trial and Appeal Board” and fee responsive to the final Office action was filed, along with a request for an extension of time under 37 CFR 1.136(a) within the third month.  On June 29, 2022, applicant filed an “Appeal Brief” with a request for an extension of time under 37 CFR 1.136(a), within the fifth month. On June 30, 2022, a Notice of Abandonment was mailed stating that the application is abandoned for failure to file a proper reply to the Office letter mailed on May 27, 2021.

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as the statutory period for reply to the final Office action mailed on May 27, 2021, was tolled by the timely filing of a Notice of Appeal and fee on November 29, 2021, with a request or extension of time within the third month. Further, the record reflects that, pursuant to 37 CFR 1.136(a)(1), the time period for filing an Appeal Brief after the filing of a Notice of Appeal is extendable five additional months beyond the two months given as the time period for filing an Appeal Brief is not set by statute and does not fall under of the exceptions provided in 37 CFR 1.136(a)(1).  Thus, the appeal brief filed and request for extension of time under 37 CFR 1.136(a) within the fifth month filed on June 29, 2022, was timely filed after the filing of the Notice of Appeal on November 29, 2021. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3667 for further processing in due course. 
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to Technology Center 3600 at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET